GILBERT, Circuit Judge
(after stating the facts as above). ' The judgment of the court below must be reversed, on the authority of Lapina v. Williams, Commissioner of Immigration, 232 U. S. 78, 34 Sup. Ct. 196, 58 L. Ed. 515, holding that the provisions of the Immigration Act of 1907 respecting admission and deportation apply to an alien who, having remained in this country for more than three years after first entry, and having gone abroad for a temporary purpose, with the intention of returning again, seeks admittance to the United States.
The judgment is reversed, and the cause is remanded to the court below, with instruction to remand the appellee to the custody of the officers from whom he was taken.